Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 1 of 10

 

1
IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JAMEL MANNING, *
of
Plaintiff, *
v. * CIVIL ACTION NO.
MIGUEL A. FUENTES, JR., President * ~
BRONXCARE HEALTH SYSTEM, * BEOC Charge No. 520-2019-04159
of
Defendants. *

SRK ACC iG ok oka ACC fe fe a ocak ok ake akc oi akc 2ke coe fe akc afk ake ake ake ake ote af ais ake kee 2 eo 2k ak akc 282 of oe ee fs 34 242k 2k of ofc afc fe oe oe oe oe 2 fee 2k a 2 oe ee a i oe oe oe ae 5k 9 2K 2s

COMPLAINT

Comes Now, Plaintiff, Jamel Manning, pro se, and files his Complaint against the above-named

Defendants on the following grounds:
INTRODUCTION

This is an action for racial discrimination and retaliation pursuant to 42 U.S.C. § 2000e et seq.

(Title VII of the Civil Rights Act of 1964), as amended by the Civil Rights Act of 1991.
JURISDICTION
The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

Defendants are an “employer” engaged in an industry affecting commerce as defined by 42
U.S.C. § 2000e(b). 4. This Court has personal jurisdiction over Defendant Bronxcare Health System.
(“hereinafter referred to as Bronxcare”). Defendant BronxCare Health System is a not-for-profit
Defendant, BronxCare Health System is a voluntary, not-for-profit health and teaching hospital system

serving the South and Central Bronx and is subject to the jurisdiction of this Court.
Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 2 of 10

VENUE

Defendants operate their business in the Bronx, within the Southern District of New York. All
actions by Defendants alleged herein occurred within the Southern District of New York. Venue in this

district is proper for the Defendant pursuant to 28 U.S.C. § 1391(b) & (c).

THE PARTIES
The Plaintiff is an African American male who lives at 55 West 180" St Apt D6, Bronx, N.Y.

10453, within the Southern District of New York. Defendant, BronxCare Health System is a voluntary,
not-for-profit health and teaching hospital system serving the South and Central Bronx and is subject to

the jurisdiction of this Court.

Defendant BronxCare Health System may be served with summons and process by service upon
Selena E. Griffin-Mahon, Assistant Vice President, Human Resources, Bronxcare Health System, 1276
Fulton Ave. 6" Floor, Bronx N. Y. 10456, and Miguel A. Fuentes, Jr. President and Chief Executive
Officer of Bronxcare System at 1650 Grand Concourse, Bronx, N.Y. 10457, and is subject to the

jurisdiction of this Court.
FACTS

1. In 2013, Plaintiff began working for BronxCare Health System, as a floor-waxer in the

Housekeeping Unit, Environmental Services department.

2. In May 2014 Plaintiff was transferred from the Environmental Services department to the
Satellite Clinics department, under the supervision of George Rodriguez. Plaintiff's job was to

strip and wax the floors of various clinics under the Bronxcare Health System Networks.
6.

Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 3 of 10

Unlike other non-African American employees, Rodriguez never introduced or oriented Plaintiff
to these various sites, rather he just gave Plaintiff the location and some of the equipment and

leaving Plaintiff to figure out things on his own.

From 2014 until 2019, unlike other employees at Bronxcare, Plaintiff was not given an
organization uniform. This caused conflicts and negative interactions with staff and other co-
workers at the various sites, who were unaware that Plaintiff was an authorized employee.

Instead, Plaintiff, a young Black male, was treated as a trespasser and worse.

Since 2016, Rodriguez has refused to authorize any Plaintiff overtime work at the Bronxcare
Child Study Center, on 176" Street and he has not allowed Plaintiff to work—at all-—at the

AOPD2 clinic, without any explanation or legitimate justification.

Since 2017, and without any business justification, Rodriguez denied Plaintiff overtime. By
excluding Plaintiff from the ‘rotation’, Rodriguez refused to authorize and schedule Plaintiff the
available overtime. This was especially problematic in that the satellite sites often went without

adequate floor cleaning during this period.

Conversely, while Rodriguez was preventing Plaintiff the opportunity to make overtime, he gave »
many of his Hispanic staff generous amounts of overtime. Specifically, Rodriguez gave overtime
to Hispanic employees Nunez and Orlando. He has also given overtime to an employee by the

name of Anthony, after immediately Anthony returned from Suspension.

On or about March 2017, after the retirement of two employees on the coveted morning shift,
Plaintiff was denied his long-standing bid on said shift. Instead of recognizing Plaintiff's

seniority, Rodriguez granted the shift to two newly hired Hispanic males.
10.

Ll.

13.

14,

Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 4 of 10

During a meeting on June 10, 2019, Rodriguez informed Plaintiff that in 30 days, he will be
switching his shift from 3pm-11:30pm to 6pm-2:30am because he feels that Plaintiff has too
much free time during his current working hours — Those shift hours were never changed in July
2019, and were in limbo for months as Rodriguez taunted Plaintiff with his ability to change his

shift at the supervisor’s leisure.

Plaintiff filed a union grievance in October 2019. He raised the issue of discrimination—thus
participated in protected activity. Immediately thereafter, and in retaliation, Plaintiffs shift was

changed effective November 11", 2019 after over 5 years of having the 3pm —I/pm_ shift.

Unlike other non-African American employees, Rodriguez has refused to speak with Plaintiff

directly except for text messages in which he takes hours to days to respond.

. Rodriguez failed to ensure that Plaintiff has working equipment and provided Plaintiff with

equipment which had safety hazards. For example, Rodriguez left Plaintiff to work with old mops

and a wet vacuum with frayed wiring.

Rodriguez failed to communicate with Plaintiff in a timely manner, disallowing Plaintiff the
opportunity to receive relevant information or necessary materials needed to perform his work

duties promptly and safely.

In short, the Plaintiff has been treated differently than similarly situated employees by Defendants
Bronxcare in the terms and conditions of his employment because of his race. Defendants have

engaged in illegal discrimination against the Plaintiff because of his race.
15.

16.

17.

18.

19.

20.

Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 5 of 10

Rodriguez has informed that he will no longer grant Plaintiff any overtime, thus the

discriminatory treatment is on-going and, as such, is a continuing violation of Title VII.

On or about December 16, 2019, the Plaintiff filed a timely Charge of Discrimination alleging
racial discrimination with the Equal Employment Opportunity Commission (“EEOC”). (A true
and accurate copy of EEOC Charge of Discrimination # 520-2019-04159 is attached hereto as

Exhibit A)

The Plaintiff has satisfied all statutory prerequisites for filing this action.

On or about August 21, 2020, the Plaintiff received his Dismissal and Notice of Rights letter
from the EEOC for his Charge of Discrimination. (A true and accurate copy of the EEOC
“Dismissal and Notice of Rights” letter for EEOC Charge of Discrimination # 520-2019-04159, is

attached hereto as Exhibit B)

The Plaintiff has filed this action under Title VII within ninety (90) days after receipt of her

“Notice of Right to Sue” letter from the EEOC.

Defendants’ discriminatory conduct, in violation of Title VII, has caused the Plaintiff to suffer a

loss of pay, benefits, and prestige.

COUNT ONE: TITLE VII - RACE

Plaintiff incorporates herein paragraphs 1 through 13 of his Complaint. Defendants have engaged

in intentional race discrimination in the terms and conditions of the Plaintiff's employment, including, but

not limited to, the Plaintiffs being denied overtime, uniform, timely information, and basic equipment.

Defendants’ conduct violates Title VII of the Civil Rights Act of 1964.
Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 6 of 10

COUNT TWO: TITLE VU — RETALIATION

Plaintiff incorporates herein paragraphs | through 13 of his Complaint. Defendants have engaged

in retaliation and reprisal for Plaintiff's exercise of protected activity in violation of Title VII of the Civil

Rights Act of 1964.

PRAYER FOR RELIEF

Wherefore, Plaintiff prays for a judgment as follows:

A.

That the Court grant full front pay to the Plaintiff.

That the Court grant full back pay to the Plaintiff for overtime hours denied.

That the Court grant Plaintiff compensatory damages for the humiliation, emotional distress,
and other damages caused by Defendants’ conduct.

That the Court grant Plaintiff punitive damages for Defendants' malicious and recklessly
indifferent conduct.

That the Court grant Plaintiff all employment benefits he would have enjoyed had he not been
discriminated and retaliated against.

That the Court grant Plaintiff expenses of litigation.

That the Court grant Plaintiff a jury trial.

That the Court grant Plaintiff all other relief the Court deems just and proper.
   

Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 7 of 10

CERTIFICATION AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint:

(1) is not being presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation.

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

reversing existing law.

(3) the factual contentions have evidentiary support or, if specifically, so identified, will likely

have evidentiary support after a reasonable opportunity for further investigation or discovery; and
(4) the complaint otherwise complies with the requirements of Rule 11.
Respectfully submitted,

Jamel Manning, Pro se
Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 8'E 1D iby J it

EEOC Form 5 (12/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Kdency(les) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act | FEPA

Statement and other information before completing this form. Ix,
X| EEOC 520-2019-04159

 

 

NEW YORK STATE DIVISION OF HUMAN RIGHTS and EEOC

State or local Agency, if any

 

Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

MR. JAMEL K MANNING (929) 263-8364

 

 

Street Address City, State and ZIP Code

55 WEST 180TH STREET, BRONX, NY 10453

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Cormmittee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
BRONXCARE (718) 590-1800
Street Address City, State and ZiP Code —

1276 FULTON AVENUE, MORRISANIA, NY 10456

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code a

DISCRIMINATION BASED ON (Check appropriate box(es).} DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR [| SEX [| RELIGION NATIONAL ORIGIN 05-15-2013 11-26-2019

RETAUATION [| AGE: [| DISABILITY [| GENETIC INFORMATION ”~

OTHER (Specify) [| CONTINUING ACTION
Z

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet{s)):
lam a Black male who has been employed at the above-named entity as a Stripper & Waxer since
August 2012.

| believe | was discriminated against by my employer on the basis of my race (Black) and national origin
(American) when | was harassed and subjected to a hostile work environment, for the past 6 years, by
my Hispanic supervisor, George Rodriguez. My supervisor told me that he will fire me, yells at me, has
denied giving me overtime, and refuses to hand me my check since 2013. | have only been given 7
hours of overtime for the past 11months, but Mr. Rodriguez gives all of the Hispanic workers, namely Mr.
Nunez and Orlando, last name unknown overtime. | requested to work on the weekends, but Mr.
Rodriguez changed my shift so that | cannot work overtime. June 20, 2019, | filed an internal
discrimination camplaint with Respondent. In retaliation for filing an internal. complaint, my supervisor,
refused to give me overtime, changed my shift from 3 pm - 11:30 to 11 pm to 7:30 am. | have requested
for Respondent to move me to another department and | have been denied opportunities to transfer and
to be promoted. | was out sick from November 13, 2019 November 15, 2019 and Mr. Rodriguez tried to

 

 

} want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
~ SIGNATURE OF COMPLAINANT

Digitally signed by Jamel Manning on 12-12-2019 02:39 PM = | suBSCRIBED AND SWORN TO BEFORE ME THIS DATE
EST (month, day, year

 

 

 
Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 9@EWibik A

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Orn es) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
EEOC 520-2019-04159
NEW YORK STATE DIVISION OF HUMAN RIGHTS and EEOC

 

State or local Agency, if any

 

 

terminate me. | had a doctors note for my absences but my supervisor tried to push me to be
terminated. | have not been given the proper working equipment or uniforms to perform my job to the
best of my ability since | was transferred to this unit. For example, | was given a buffer that is not for
stripping and waxing, frayed extension cords, and a broken wet vacuum. | asked my supervisor to get
this item fixed and he has refused to do so. | am the only stripper/waxer in my department and my
supervisor will not give me overtime, but will give the Hispanic housekeepers overtime to do my job as a
stripper/waxer. A Caucasian Director, Teresa, last name unknown told my current supervisor to not give
me over time or promote me. | am being set up for termination. | am excluded from all meetings and |
have been put in a corner away from everyone.

Based on the above, | believe | was discriminated against in violation of Title VII of the Civil Rights Act of
1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY ~ When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

 

 

 

accordance with their procedures. { swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Jamel Manning on 12-12-2019 02:39 PM | suBSCRIBED AND SWORN TO BEFORE ME THIS DATE
EST (month, day, year)

 

 

 
Case 1:20-cv-09704-LTS-BCM Document 2 Filed 11/17/20 Page 10 of Lossehiby; L &
, t Z

 

 

"EEOC Form 161-B (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)
To: Jamel K. Manning From: New York District Office
55 West 180th Street 33 Whitehall Street
Apt. D6 5th Floor:
Bronx, NY 10453 New York, NY 10004

On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

EEOC Charge No. EEOC Representative Telephone No.

Perry Canales,
5§20-2019-04159 Supervisory Investigator (929) 506-5318
. (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, the ADA or GINA based on the above-numbered charge. It has

been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed ina federal or state court WITHIN 90 DAYS
of your receipt-of. this notice, or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.) oo

 

~
[x] More than 180 days have passed since the filing of this charge.

[] Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

[x] The EEOC is terminating its processing of this charge.

E_] The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any'time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be jost.

[| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state cour withic 2 years (3 years for willful “iclations) of the allsced EPA uncerpayment. This means thal backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible. ,

if you file suit, based on this charge, please send a copy of your court complaint to this hice.

On behalf ofthe Commission

ON: en=Perry A, Canales, onFqual Employment

, Pp e r ry A, C a Nn a | e S Opportunity Commission, ou=New York District

Office, email=perry.canales@eroc.gov, c=US
Date: 2020.08.21 18:06:23 -04'00'

For 8/21/2020 '
Enclosures(s) Judy A. Keenan, . (Date Mailed)
District Director

ce. Selena E. Griffin-Mahon
Assistant Vice President, Human Resources
BronxCare Health System
1276 Fulton Ave 6th Floor
HR
Bronx, NY 10456
